J-A17009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF MARGARET NAGY                           IN THE SUPERIOR COURT OF
MCFADDEN, DECEASED                                      PENNSYLVANIA




APPEAL OF: RONALD MCFADDEN

                                                      No. 2918 EDA 2015


               Appeal from the Decree Entered July 17, 2015 and
                       the Order Entered August 25, 2015
              in the Court of Common Pleas of Philadelphia County
                      Orphans' Court at No.: 608 DE 2005


BEFORE: GANTMAN, P.J., FITZGERALD, J.,* and PLATT, J.**

JUDGMENT ORDER BY PLATT, J.:                            FILED JUNE 15, 2016

        Appellant appeals from the decree of the Orphans’ Court docketed on

July 17, 2015, and the order of August 25, 2015, overruling his exceptions

as untimely. For the reasons set forth below, we quash.

        We briefly note that this appeal arises out of a long-running dispute

regarding the estate of Margaret Nagy McFadden (decedent), who died

intestate on December 26, 2003. At issue is the disposal of her residence in

Philadelphia.    Appellant is the decedent’s son; he resides in the residence

and has vehemently opposed its proposed sale.          In November 2014, the
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
**
     Retired Senior Judge assigned to the Superior Court.
J-A17009-16


Administrator D.B.N. of the estate filed a petition with the Orphans’ Court,

averring that Appellant was not cooperating with the sale of the residence.

On July 17, 2015, the Orphans’ Court issued a decree directing Appellant’s

compliance.      On August 10, 2015, approximately twenty-five days later,

Appellant filed exceptions.          On August 25, 2015, the Orphans’ Court

overruled his exceptions as untimely. The instant appeal followed.1

       The Orphans’ Court concludes that this appeal is untimely.       (See

Orphans’ Court Opinion, 1/06/16, at 8-10). We agree.2

       Timeliness of an appeal is a jurisdictional question. “When a statute

fixes the time within which an appeal may be taken, the time may not be

extended as a matter of indulgence or grace.”       Commonwealth v. Pena,

31 A.3d 704, 706 (Pa. Super. 2011) (citation omitted).          Our Rules of

Appellate Procedure mandate that the notice of appeal “shall be filed within

[thirty] days after the entry of the order from which the appeal is taken.

Pa.R.A.P. 903(a).”       Commonwealth v. Perez, 799 A.2d 848, 851 (Pa.

Super. 2002) (internal quotation marks omitted). We strictly construe time

limitations on filing appeals. See id.
____________________________________________


1
   As ordered by the Orphans’ Court Appellant filed a timely concise
statement of errors complained of on appeal. See Pa.R.A.P. 1925(b). The
Orphans’ Court filed an opinion. See Pa.R.A.P. 1925(a).
2
  We note that the sole issue raised on appeal by Appellant concerns the
propriety of the decree directing the administrator to the sell the residence.
(See Appellant’s Brief, at 7). Appellant does not address the issue of the
timeliness of the appeal.



                                           -2-
J-A17009-16


        Here, we look to Rule 7.1 of the Pennsylvania Orphans’ Court Rules,

which provides in relevant part: “[e]xcept as provided in Subdivision (e) . . .

no later than twenty (20) days after entry of an order, decree or

adjudication, a party may file             exceptions to   any   order, decree   or

adjudication[.]” Pa.O.C.R. 7.1(a). Thus, while the rule does not require the

filing of exceptions, if filed, a party must file them within twenty days to

extend the appeal period. See id.

        Here, the Orphans’ Court entered its decree on July 17, 2015.

Appellant’s exceptions were due on or before August 6, 2015.                  See

Pa.O.C.R. 7.1(a).      However, Appellant did not file them until August 10,

2015, and the Orphans’ Court dismissed them as untimely.              Because the

exceptions were untimely, the thirty–day appeal period began to run from

the date the court docketed its order on July 17, 2015.          See Pa.O.C.R. 7.1

Explanatory Note.       Therefore, Appellant’s notice of appeal was due on or

before August 17, 2015.3         Appellant did not file the notice of appeal until

September 15, 2015.          Thus, Appellant’s failure to file the notice of appeal

within thirty (30) days of the decree divests this Court of appellate

jurisdiction. See id.; see also Pena, supra at 706. Accordingly, we quash

this appeal.

        Appeal quashed.

____________________________________________


3
    August 16, 2015 was a Sunday.



                                           -3-
J-A17009-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/15/2016




                          -4-